

116 S3700 IS: Utilizing and Supporting Evacuated Peace Corps Volunteers Act
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3700IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Murphy (for himself, Ms. Collins, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide Peace Corps Volunteers and Trainees whose service was terminated as a result of the COVID–19 pandemic with health insurance, an expedited redeployment process, and domestic service opportunities, and for other purposes.1.Short titleThis Act may be cited as the Utilizing and Supporting Evacuated Peace Corps Volunteers Act.2.Clarification of inclusion of Peace Corps Volunteers in Federal Pandemic Unemployment Compensation Program(a)Defined termIn this section, the term applicable individual means an individual—(1)who was serving as a Peace Corp Volunteer or Trainee before the date of the enactment of this Act;(2)whose period of service was subject to early termination as a result of the COVID–19 pandemic; and(3)who is unemployed and not eligible for regular unemployment compensation or extended unemployment benefits under Federal or State law, including an individual who has exhausted all rights to regular unemployment or extended benefits under Federal or State law.(b)Inclusion of applicable individualsNotwithstanding any other provision of law, the Secretary of Labor shall deem applicable individuals as covered individuals for purposes of section 2102 of the Relief for Workers Affected by Coronavirus Act (subtitle A of title II of division A of Public Law 116–136). 3.Health insurance continuation for peace corps volunteersSection 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)) is amended—(1)by striking Volunteers shall receive such health care and inserting (1) Volunteers shall receive such health care; and(2)by adding at the end the following:(2)Volunteers whose periods of service were subject to early termination as a result of the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), and applicants for enrollment described in section 8(a) whose training prior to enrollment was subject to early termination as a result of such public health emergency, shall receive—(A)2 months of health insurance upon their return to the United States; and(B)an opportunity to extend such health insurance, at the expense of such volunteer or applicant for enrollment, until the last day of the last week for which such volunteer or applicant for enrollment is eligible for payments under section 2102 of the Relief for Workers Affected by Coronavirus Act (subtitle A of title II of division A of Public Law 116–136).(3)Not later than 30 days prior to the date on which the period of service of a volunteer shall terminate, the Director of the Peace Corps, in consultation with the Secretary of Health and Human Services, shall provide general guidance to such volunteer on options for health care after termination other than health care provided by the Peace Corps, including information regarding—(A)the application process and eligibility requirements for medical assistance through State plans under title XIX of the Social Security Act (or waiver of State plans);(B)the qualified health plans (as defined in section 1301(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a))) offered through an Exchange established under title I of such Act, including the enrollment periods for enrolling in such plans; and(C)if such volunteer is 25 years of age or younger, the eligibility of such volunteer to enroll as a dependent child in a group health plan or health insurance coverage in which the parent of such volunteer is enrolled if such plan or coverage offers such dependent coverage..4.Expedited hiring for Peace Corps Volunteers(a)Noncompetitive eligibility hiring status(1)Distribution of informationNot later than 30 days after the date of enactment of this Act, and annually thereafter, the Director of the Office of Personnel Management, in coordination with the Director of the Peace Corps, shall prepare and distribute information to each Federal department and agency in the executive branch regarding the noncompetitive appointment eligibility available to Peace Corps volunteers for up to 3 years under Executive Order 11103 (22 U.S.C. 2504 note; relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service), including the qualifications for such eligibility.(2)Expedited processEach Federal department and agency in the executive branch facing critical hiring needs as a result of the COVID–19 pandemic or that have unfilled noncompetitive positions shall establish a process by which staff with hiring authority receive the information described in paragraph (1) from the Office of Personnel Management about the expedited process for hiring such individuals who meet the minimum qualifications of a vacant position.(b)Corporation for National and Community ServiceThe Chief Executive Officer of the Corporation for National and Community Service, in coordination with the Director of the Peace Corps, shall establish an expedited process by which Volunteers and Trainees evacuated due to the COVID–19 public health emergency can participate in domestic service opportunities.5.Resumption of Peace Corps operations(a)Defined termIn this section, the term reenroll means the resumption of Peace Corps service, for a period determined by the Director of the Peace Corps, of Volunteers and Trainees evacuated due to the COVID–19 public health emergency.(b)Resumption requiredAs soon as practicable after the Director of the Peace Corps determines, as a result of the cessation of the COVID–19 pandemic, that it is safe to resume Peace Corps global operations, the Director shall seek to resume, to the fullest extent possible, all of the Peace Corps programs in every country in which the Peace Corps operated immediately before the March 15, 2020, suspension of all Peace Corps volunteer activities.(c)Report on resumption of Peace Corps operations following end of public health emergencyNot later than 90 days after the date of the enactment of this Act, the Director of the Peace Corps shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that describes the efforts of the Peace Corps—(1)to offer reenrollment to each Peace Corps Volunteer and Trainee whose service ended suddenly on March 15, 2020 (or earlier, in the case of volunteers who were serving China and Mongolia), due to the COVID–19 public health emergency;(2)to obtain approval from countries, as appropriate, to return reenrolled Volunteers and Trainees to their previous assignments or countries of service;(3)to provide additional measures necessary for the safety and health of Volunteers and Trainees and to develop contingency plans in the event overseas operations are disrupted by future COVID–19 outbreaks;(4)to develop and maintain a robust volunteer cohort; and(5)to identify the anticipated additional appropriations or new statutory authorities that would be necessary to achieve the goal of safely redeploying 7,300 Peace Corps Volunteers during the 1-year period beginning on the date on which Peace Corps operations resume.(d)Expedited reenrollment processThe Director of the Peace Corps shall establish an expedited process for the reenrollment of former Peace Corps Volunteers and Trainees whose service was interrupted as a result of the COVID–19 outbreak, including—(1)streamlining, to the fullest extent practicable, all application requirements for the reenrollment of such Volunteers and Trainees during the 2-year period beginning on March 15, 2020;(2)expediting the medical clearance for such Volunteers and Trainees to facilitate reenrollment;(3)beginning on the date on which such Volunteer or Trainee reenrolls, providing such Volunteer or Trainee with the compensation, allowances, benefits, and other terms and conditions of service to which the volunteer is entitled under the Peace Corps Act (22 U.S.C. 2501 et seq.); and(4)subject to the discretion of the Director, affording evacuated Volunteers and Trainees, to the fullest extent practicable, the opportunity—(A)to return to their previous country of service; and (B)to resume work in the project area in which they had been serving immediately before their evacuation due to the COVID–19 public health emergency.6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act and section 5(e)(2) of the Peace Corps Act, as added by section 3(2), such sums as may be necessary for fiscal years 2020 through 2022.